--------------------------------------------------------------------------------


































FREEPORT-MCMORAN
COPPER & GOLD INC.




SUPPLEMENTAL EXECUTIVE CAPITAL
ACCUMULATION PLAN








 


 















 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
   
ARTICLE I -- DEFINITIONS
2
   
1.00  Account or Accounts
2
1.01  Compensation
2
1.02  Beneficiary
2
1.03  Board of Directors
2
1.04  Cash or Property Dividends
2
1.05  Committee
3
1.06  Company
3
1.07  Company Recognized Service
3
1.08  Contributions
3
1.09  Core Company
3
1.10  Employee
4
1.11  FCX-ECAP
4
1.12  Internal Revenue Code or Code
4
1.13  Participant
4
1.14  Participating Company
4
1.15  Participating Affiliate
4
1.16  Plan
4
1.17  Retirement
4
1.18  Shares
4
1.19  Value Determination Date
4
   
ARTICLE II -- ELIGIBILITY
5
   
2.00  Eligible Employee
5
2.01  Conditions of Eligibility for Basic Credit and Company Savings Credit
5
2.02  Conditions of Eligibility for DC Adjustment Contributions Credit
5
2.03  Automatic Eligibility for FCX-SECAP Enhanced Company Contributions Credit
5
2.04  Automatic Eligibility for Excess Section 415 Amounts
5
2.05  Automatic Eligibility for Excess Section 401(a)(4) Amounts
5
2.06  Automatic Eligibility for Transfer Credits
6
   
ARTICLE III -- FCX-SECAP BASIC CREDITS
7
   
3.00  Amount of FCX-SECAP Basic Credits
7
3.01  Changes in the Amount of FCX-SECAP Basic Credit or the Participant's
Compensation
8
3.02  FCX-SECAP Basic Credit Account
8
   
ARTICLE IV -- OTHER FCX-SECAP CREDITS
9
   
4.00  FCX-SECAP Company Savings Credit
9
4.01  FCX-SECAP Enhanced Company Contribution Credits and
 
 FCX-SECAP DC Adjustment Contribution Credits
9
4.02  Transfer Credits
11
   
ARTICLE V -- PREDECESSOR EMPLOYER CREDIT
12
   
5.00  Predecessor Employer Credit - Basic Credit Amount
12
5.01  Predecessor Employer Credit - FTX Savings Credit Amount
12




 
i

--------------------------------------------------------------------------------

 



ARTICLE VI -- VALUATION OF A PARTICIPANT'S INTEREST IN A FUND
13
   
6.00  Annual Statements
13
6.01  Valuation
13
   
ARTICLE VII -- PAYMENTS
14
   
7.00  Withdrawals Upon Termination of Employment
14
7.01  Form of Payments
14
7.02  Loans Prohibited
14
7.03  Responsible Party
14
7.04  Certain Transfer Credits
15
7.05  Annuity Payments
15
7.06  No Deferral Option for Certain Benefits
15
7.07  No Duplication of Benefits
15
   
ARTICLE VIII -- VESTING AND FORFEITURES
16
   
8.00  Vesting and Forfeitures
16
8.01  Restoration of Forfeitures
16
8.02  Vesting of Transfer Accounts and Annuity Benefits
16
   
ARTICLE IX -- ADMINISTRATION
17
   
9.00  Committee
17
9.01  Notices, Statements, Etc
17
9.02  Indemnification
17
9.03  Bookkeeping Accounts
17
9.04  Determination of Eligibility
17
   
ARTICLE X -- GENERAL PROVISIONS
18
   
10.00  Beneficiaries in the Event of Death
18
10.01  Participant's Rights
18
10.02  Change or Discontinuance
18
10.03  Construction and Interpretation
19
10.04  Non-Assignability
19
10.05  Offset
19
10.06  Nature of Plan
19


 
ii

--------------------------------------------------------------------------------

 


FREEPORT-MCMORAN COPPER & GOLD INC.
SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN


THIS restatement of the SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULA­TION PLAN is
made at New Orleans, Louisiana, by FREEPORT-MCMORAN COPPER & GOLD INC., a
Delaware corporation, and any of its subsidiaries or affiliates which adopt this
Plan (collectively referred to as “Company”).


W I T N E S S E T H   T H A T:


WHEREAS, the Company maintains a plan known as the Freeport-McMoRan Copper &
Gold Inc. Employee Capital Accumulation Program (“FCX-ECAP”) for the benefit of
eligible employees;


WHEREAS, the Company adopted a deferred compensation plan, in addition to the
FCX-ECAP, known as the Freeport-McMoRan Copper & Gold Inc. Supplemental
Executive Capital Accumulation Plan (“FCX-SECAP”) for the benefit of selected
employees effective January 1, 1996; and


WHEREAS, the FCX-ECAP was amended effective January 1, 2001 and again on January
1, 2002 and the changes to the FCX-ECAP require amendments to this FCX-SECAP in
addition to further clarifications and improvements;


NOW, THEREFORE, the following restated Plan is adopted by the Company, effective
January 1, 2001 with a later effective date of January 1, 2002 applying to
references to catch-up contributions and Code Section 414(v).



 
1

--------------------------------------------------------------------------------

 

ARTICLE I --DEFINITIONS


Unless otherwise required by the context, wherever used herein:


1.00 Account or Accounts means the amounts credited for bookkeeping purposes to
the Participant attributable to FCX-SECAP Basic Credits, FCX-SECAP Company
Contribution Credits, FCX-SECAP Enhanced Company Contribution Credits, FCX-SECAP
DC Adjustment Contribution Credits, Predecessor Employer Credits, and Transfer
Credits.


1.01 Compensation




                                        (a)
Basic Compensation means regular salary or wage paid by a Participating Company
to a Participant including amounts which would have been payable to him but for
his or her Basic Contributions made pursuant to Section 3.01 of the FCX-ECAP,
his or her catch-up contributions pursuant to Section 3.07 of the FCX-ECAP, his
deferral pursuant to Section 1.08(a) of this Plan, contributions to Code Section
125 plans, deferrals under Code Section 132(f)(4) transportation fringe benefit
and regularly scheduled overtime, but excluding other overtime, shift
differentials, living and other allowances, and all bonuses, all as determined
by the Company.  If an Eligible Employee is hired from a Core Company, his Basic
Compensation for the applicable calendar year will include the Basic
Compensation received from the Core Company.



 
        (b)
Pensionable Compensation shall mean regular salary or wages actually paid by a
Participating Company to a Participant, and which would have been payable to him
or her but for his or her Basic Contributions made pursuant to Section 3.01 of
the FCX-ECAP, his catch-up contributions pursuant to Section 3.07 of the
FCX-ECAP, contributions to Code Section 125 Plans during the year and deferrals
under a Code Section 132(f)(4) transportation fringe benefit, plus regularly
scheduled overtime, and fifty percent of all other overtime, shift differential,
and bonuses, excluding contributions to a plan of deferred compensation which
are not included in the Participant’s gross income for the taxable year in which
contributed, completion and sign-on bonuses, overseas premiums, and living and
other allowances.

 
1.02 Beneficiary means the person or entity designated by the Participant on
forms furnished by the Committee to receive benefits under this Plan upon the
Participant’s death.
 
1.03 Board of Directors means the Board of Directors of the Company.


1.04 Cash or Property Dividends means the value of cash or property dividends
which would have been declared and paid quarterly by the Company on the Shares
as if such Shares were actually held by rather than credited to the
Participant’s FCX-SECAP Company Savings Credit Account.


2

--------------------------------------------------------------------------------


1.05 Committee means a Committee appointed by the Board of Directors consisting
of one to three members of the Board or officers of the Company.


1.06 Company
 means Freeport-McMoRan Copper & Gold Inc. (“FCX”) and any subsidiary or
affiliate that adopts this Plan.


1.07 Company Recognized Service
 means service by a Participant with the Company that is recognized as service
under the Company’s defined contribution plan.


1.08 Contributions-

 
                                 (a)  
FCX-SECAP Basic Credit means amounts credited to a Participant's account under
the Plan pursuant to Section 3.00 of this Plan.



(b)  
FCX-SECAP Company Savings Credit means contributions made by the Company on
behalf of a Participant pursuant to Section 4.00 of this Plan.  Effective
January 1, 1998, a Participant will not be eligible for a FCX-SECAP Company
Savings Credit unless such Participant specifically elects to defer into this
Plan pursuant to Section 3.00 of the Plan.



(c)  
FCX-SECAP Enhanced Company Contributions Credit means amounts that would be
contributed to the FCX-ECAP as Enhanced Company Contributions but for the limits
imposed by Code Sections 401(a)(4) and/or 415.



(d)  
FCX-SECAP DC Adjustment Contributions Credit means amounts that would be
contributed to the FCX-ECAP as DC Adjustment Contributions but for the limits
imposed by Code Sections 401(a)(4) and/or 415 and amounts contributed to this
Plan pursuant to Section 4.01 and Appendix A of the Plan.



(e)  
Predecessor Employer Credit means all amounts contributed by a participant who
is a Transferred Employee as that term is defined in the Employee Benefits
Allocation Agreement between Freeport-McMoRan Inc. and the Company (“Agreement”)
and matched by Freeport-McMoRan Inc., under the Freeport-McMoRan Inc.
Supplemental Executive Capital Accumulation Plan (“FTX-SECAP”) transferred from
the general assets of Freeport-McMoRan Inc. to the general assets of
Freeport-McMoRan Copper & Gold Inc. for which the Company has assumed liability
for payment under this Plan as hereinafter provided.



(f)  
Transfer Credit means benefits transferred from the FCX-EBP or FCX-GRBP, as the
result of the termination of those Plans, other than the annuity benefits
described at Section 7.05.



1.09 Core Company
 means Freeport-McMoRan Inc. and its affiliates (prior to its merger with IMC
Global), McMoRan Oil & Gas Co. and its affiliates, McMoRan Exploration

3

--------------------------------------------------------------------------------

Co and its affiliates (formerly Freeport-McMoRan Sulphur Inc.), FM Services
Company and its affiliates, and Stratus Properties Inc. and its affiliates
(formerly FM Properties Inc.).
 
1.10 Employee means an Employee as defined at Section 1.14 of the FCX-ECAP.


1.11 FCX-ECAP means the Freeport-McMoRan Copper & Gold Inc. Employee Capital
Accumulation Program maintained by the Company, as may be amended from time to
time.


FCX-EBP means the Freeport-McMoRan Copper & Gold Inc. Excess Benefits Plan.


FCX-GRBP means the Freeport-McMoRan Copper & Gold Inc. Grandfathered Retirement
Benefits Plan.


1.12 Internal Revenue Code or Code means the Internal Revenue Code of 1986, as
amended from time to time.


1.13 Participant means an Employee or former Employee for whom an Account in the
Plan is maintained.


1.14 Participating Company means the Company and each Participating Affiliate.


1.15 Participating Affiliate means a Corporation that has been designated by the
Chief Executive Officer of the Company as a Participating Affiliate for the
Employees of which the benefits of the Plan are available.  Unless otherwise
provided herein, the Company will act for and on behalf of each such
Participating Affiliate in any matter pertaining to the Plan.
 
1.16 Plan means this Freeport-McMoRan Copper & Gold Inc. Supplemental Executive
Capital Accumulation Plan (“FCX-SECAP”) as adopted by a Participating Company
for the benefit of eligible Participants.


1.17 Retirement means the date a Participant attains normal retirement age of
sixty-five (65).


1.18 Shares means the common stock of the Company, including stock held in its
treasury or by any Participating Affiliate.


1.19 Value Determination Date means any business date specified by the Company
but no less frequently than on a monthly basis.



 
4

--------------------------------------------------------------------------------

 

ARTICLE II --ELIGIBILITY


2.00 Eligible Employee. An “Eligible Employee” is an Employee who (a) in his
initial year of employment is expected to receive Basic Compensation on an
annualized basis equal to or greater than the Code Section 401(a)(17) dollar
amount for that calendar year, (b) has a salary increase during a calendar year
that causes his or her annualized Basic Compensation to exceed the Code Section
401(a)(17) dollar amount, (c) had annualized Basic Compensation equal to or
greater than the Code Section 401(a)(17) dollar limit in a prior year, (d) was
previously a participant in a Core Company’s nonqualified deferred compensation
plan which is comparable to this Plan as determined by the Committee, or (e)
becomes eligible for certain Credits under this Plan that do not require an
affirmative election.


2.01 Conditions of Eligibility for Basic Credit and Company Savings Credit.  An
Eligible Employee may elect to participate in this Plan beginning on the first
day of the month subsequent to his or her satisfaction of one or more of the
conditions for eligibility contained in Section 2.00 of this Plan, and upon
filing of an application prior to such date.  If an Eligible Employee does not
file an application prior to such date, the Eligible Employee shall again be
eligible to participate as of the first day of January of any year subsequent to
his or her date of hire and completion of one hour of service upon filing of an
application prior to such first day of January.


2.02 Conditions of Eligibility for DC Adjustment Contributions Credit. An
Employee who as of June 30, 2000 had an account balance under the Freeport
Copper & Gold Inc. Excess Benefit Plan or Freeport Copper & Gold Inc.
Grandfathered Retirement Benefit Plan and was actively employed by the Company
or a Core Company may receive a DC Adjustment Contributions Credit and shall be
a Participant in this Plan for purposes of this Section 2.02.  A Participant is
entitled to a DC Adjustment Contributions Credit if the Participant’s employee
number is listed on Appendix A to this Plan.  Eligibility for DC Adjustment
Contributions Credits under this Section 2.02 shall have no bearing on a
Participant’s eligibility for any other Credit provided under this Plan.


2.03 Automatic Eligibility for FCX-SECAP Enhanced Company Contributions
Credit.  As of July 1, 2000, an Employee shall be eligible for FCX-SECAP
Enhanced Company Contributions Credits if his or her Pensionable Compensation
exceeds the Code Section 401(a)(17) dollar amount.


2.04 Automatic Eligibility for Excess Section 415 Amounts.  Any Eligible
Employee who would receive contributions under the FCX-ECAP but for the limits
imposed by Code Section 415 shall automatically become a Participant eligible
for the FCX-SECAP DC Adjustment Contributions Credit and the FCX-SECAP Enhanced
Company Contributions Credit.


2.05 Automatic Eligibility for Excess Section 401(a)(4) Amounts.  Any Eligible
Employee who would receive DC Adjustment Contributions and/or Enhanced Company
Contributions under the FCX-ECAP but for concerns by the Participating Company,
as described in Section 4.01(d) herein, that such contributions will cause the
FCX-ECAP to be discriminatory
5

--------------------------------------------------------------------------------


under Code Section 401(a)(4), shall automatically become a Participant eligible
for the FCX-SECAP DC Adjustment Contributions Credit and FCX-SECAP Enhanced
Company Contributions Credit.

 
2.06 Automatic Eligibility for Transfer Credits. 


(a)  
A Transfer Credit shall be established effective June 30, 2000, for any
participant in the FCX-EBP who has no accrued benefit under the FCX-GRBP, and
who is employed by the Company on June 30, 2000.



(b)  
A Transfer Credit shall be established effective November 30, 2000, for any
participant in the FCX-EBP or the FCX-GRBP or both who does not have a Transfer
Credit under Paragraph (a), and who has not received or commenced receipt of his
benefit under said plans by November 30, 2000.

 
 
6

--------------------------------------------------------------------------------

 
ARTICLE III --FCX-SECAP BASIC CREDITS


3.00 Amount of FCX-SECAP Basic Credits.


(a)  
Pursuant to Section 2.01, each Eligible Employee may elect to defer in each pay
period for the ensuing calendar year an amount, in increments of at least
one-half of one percent (1/2%), but not to exceed twenty percent (20%), of [(A)
minus (B)] when (A) equals such Employee’s Basic Compensation and (B) equals the
dollar amount established under Code Section 401(a)(17), (the "Elective Deferral
Amount").  Further, the elected percentage must be the same percentage such
Employee has elected to defer into the FCX-ECAP.



(b)  
If an Eligible Employee has elected to defer into this Plan pursuant to Section
3.00(a) above, when amounts contributed to such Employee’s account in the
FCX-ECAP (and Core Company qualified plans if applicable), pursuant to the
Employee’s qualified plan deferral election, reach the dollar limit in effect
for the year under Code Section 402(g) (which amount for 2001 is $10,500 and for
2002 is $11,000) and, if elected by the Eligible Employee, the catch-up
contributions under Code Section 414(v), all deferrals for such Participant in
excess of such limit shall be credited to this Plan in addition to the elective
deferrals pursuant to Section 3.00(a) above.



(c)  
An Employee who is an Eligible Employee, as defined in Section 2.00, but who
will receive Basic Compensation that is less than the Code Section 401(a)(17)
dollar limit in a subsequent year, may nevertheless elect to participate in this
Plan.  Such Participant’s FCX-SECAP Basic Credit shall be equal to the excess,
if any, of the Participant’s Elective Deferral Amount for the calendar year over
the dollar limit in effect for the year under Code Section 402(g) (which amount
for 2001 is $10,500 and for 2002 is $11,000) and, if elected by the Eligible
Employee, the catch-up contributions under Code Section 414(v).  Such
Participant will receive FCX-SECAP Basic Credits only after the Code Section
402(g) limit and, if applicable, Code Section 414(v) has been reached in the
FCX-ECAP and other Core Company qualified plans.



(d)  
Notwithstanding the above, an Eligible Employee who commences participation in
this Plan during a calendar year shall be allowed to elect to defer the amount
set forth in Section 3.00(a) of this Plan for the remainder of the calendar year
in which he commences participation.  In addition, an Eligible Employee hired
from a Core Company shall be deemed to have elected to defer to this Plan the
same percentage that he or she elected to defer under the Core Company’s
equivalent plan.

 
 
 
7

--------------------------------------------------------------------------------

 
3.01 Changes in the Amount of FCX-SECAP Basic Credit or the Participant's
Compensation.  A Participant's election to have a FCX-SECAP Basic Credit
credited to the Participant's Account under this Plan and the amount of such
FCX-SECAP Basic Credit shall be irrevocable for the calendar year.  The amount
of a Participant's FCX-SECAP Basic Credit shall, however, be affected by changes
in the Participant's Compensation during the calendar year.
 
3.02 FCX-SECAP Basic Credit Account.  The Participant's FCX-SECAP Basic Credits
shall be treated as if invested by the Committee in a manner to produce a rate
of interest similar to that earned quarterly by the investment contract fund of
the FCX-ECAP (presently the Vanguard Retirement Savings Trust) or at such other
rate as shall be determined solely in the discretion of the Board of Directors
or the Corporate Personnel Committee of such Board.

 
8

--------------------------------------------------------------------------------


ARTICLE IV --OTHER FCX-SECAP CREDITS


4.00 FCX-SECAP Company Savings Credit.


(a)  
This Section 4.00(a) is effective January 1, 1998.  Concurrently with the
crediting of the FCX-SECAP Basic Credit to an Eligible Employee’s Account, the
Participating Company shall credit a FCX-SECAP Company Savings Credit to the
Participant’s FCX-SECAP Company Savings Credit Account.  The FCX-SECAP Company
Savings Credit shall be equal to the participant’s FCX-SECAP Basic Credit, but
limited to five percent (5%) of [(A) minus (B)] when (A) equals such
Participant’s Basic Compensation and (B) equals the Code Section 401(a)(17)
dollar limit for the applicable year.



(b)  
The Participant’s FCX-SECAP Company Savings Credits shall be treated as if
invested by the Committee in a manner to provide a rate of interest similar to
that earned quarterly by the investment contract fund of the FCX-ECAP (presently
the Vanguard Retirement Savings Trust) or at such other rate as shall be so
determined solely in the discretion of the Board of Directors or the Committee.



(c)  
If an Eligible Employee is hired from a Core Company, he or she will receive the
same Credit under Section 4.00(a) of this Plan that he or she would have
received under the equivalent provision in the Core Company’s equivalent plan.

 
4.01 FCX-SECAP Enhanced Company Contribution Credits and FCX-SECAP DC Adjustment
Contribution Credits.   This Section 4.01 is effective July 1, 2000.


(a)  
When the Participating Company determines that amounts scheduled for
contribution to the FCX-ECAP as DC Adjustment Contributions and/or Enhanced
Company Contributions for a Participant will exceed the limit imposed by Code
Section 415, the Participating Company shall credit the Participant's FCX-SECAP
DC Adjustment Contribution Account and/or FCX-SECAP Enhanced Company
Contribution Account with such excess contributions. Amounts that may result in
excess Code Section 415 contributions to the FCX-ECAP shall be credited to this
Plan in the following order:  (i) FCX-SECAP DC Adjustment Contributions Credits
and (ii) FCX-SECAP Enhanced Company Contributions Credits.



(b)  
Further, if any contributions in excess of Code Section 415 are inadvertently
contributed on behalf of a Participant to the FCX-ECAP, and such Participant’s
FCX-ECAP accounts are reduced pursuant to the terms of such plan to correct the
excess contributions, the amount of such reduction (including any earnings
accrued in the FCX-ECAP) shall be

 
 
9

--------------------------------------------------------------------------------


                credited to the Participant’s applicable Accounts in this Plan
as soon as administratively feasible.
 
(c)  
When the Plan Administrator of the FCX-ECAP determines, upon the advice of the
Participating Company’s counsel or actuary, that amounts that would be
contributed to the FCX-ECAP as DC Adjustment Contributions and/or Enhanced
Company Contributions for a Participant will cause the FCX-ECAP to be
discriminatory under Code Section 401(a)(4), the Participating Company shall
credit the Participant’s FCX-SECAP DC Adjustment Contributions Account and/or
FCX-SECAP Enhanced Company Contributions Account with some or all of the
Participant’s future FCX-ECAP Enhanced Company Contributions and/or FCX-ECAP DC
Adjustment Contributions.



(d)  
In addition to the Credits described above, a Participant described in Section
2.02 of this Plan shall receive a monthly DC Adjustment Contributions Credit in
the amount indicated next to that Participant’s employee number on Appendix A to
this Plan and shall receive such Credit in his or her FCX-SECAP DC Adjustment
Contributions Account each month for a period of 60 months, starting in July,
2000.  No DC Adjustment Contributions Credit shall be provided after the last
month preceding the month in which the Participant terminates his employment.



(e)  
When the Committee determines that an Eligible Employee’s projected annual
Pensionable Compensation will exceed the Code Section 401(a)(17) dollar limit,
the Participating Company shall credit a FCX-SECAP Enhanced Company Contribution
to the Participant’s FCX-SECAP Enhanced Company Contribution Credit
Account.  The FCX-SECAP Enhanced Company Contribution Credit shall be equal to
the percentage determined under Section 4.04(a) of the FCX-ECAP times [(A) minus
(B)] when (A) equals such Participant’s Pensionable Compensation and (B) equals
the Code Section 401(a)(17) dollar limit for the applicable year.  The amount of
a Participant’s FCX-SECAP Enhanced Company Contribution Credit shall be affected
by changes in the Participant’s Pensionable Compensation during the calendar
year.



(f)  
If an individual is hired directly from a Core Company and he or she was
receiving DC Adjustment Contributions Credits under the Core Company’s
nonqualified plan, the Company shall make the remainder of the DC Adjustment
Contributions Credits for which the individual was eligible under the Core
Company’s nonqualified plan to the Participant’s DC Adjustment Contributions
Account in this Plan.



(g)  
If an Eligible Employee is hired from a Core Company, he or she will receive the
same credit under Section 4.01(e) of this Plan that he or she

 
 
10

--------------------------------------------------------------------------------

 
                 would have received under the equivalent provision in the Core
Company’s equivalent plan.
 
(h)  
Credits made under this Section 4.01 shall be treated as if invested by the
Committee in a manner to provide a rate of interest equal to the rate for ten
year Treasury Notes, plus a percentage to be determined annually by the
Committee (3.5% in 2000).

 
4.02 Transfer Credits.


(a)  
Transfer Credit Starting Account Balance.



(i)  
The Transfer Credit under Section 2.06(a) shall be equal to the accrued benefit
of the participant under the FCX-EBP, determined as the account balance of the
participant in such plan as of June 30, 2000.



(ii)  
The Transfer Credit under Section 2.06(b) shall be equal to the accrued benefit
of the participant under the FCX-EBP and FCX-GRBP, determined as of June 30,
2000, converting any accrued benefit not expressed as an account balance to a
present value using reasonable actuarial factors selected by the Plan
Administrator.



(b)  
Interest Credits.



(i)  
If the participant was an employee of the Company as of June 30, 2000, his
Transfer Credit shall be treated as if invested starting July 1, 2000, in a
manner to provide interest at a rate equal to the rate for 10-year Treasury
Notes, plus an additional percentage, which shall be 3.5% per annum in 2000 and
thereafter as determined annually by the Committee.   This provision applies
even if the Transfer Credit is not established until November 30, 2000.



(ii)  
If the participant was not an employee of the Company as of June 30, 2000, his
Transfer Credit shall be treated as if invested starting July 1, 2000, in the
same manner as described at Section 3.02 of the Plan.




 
11

--------------------------------------------------------------------------------

 

ARTICLE V --PREDECESSOR EMPLOYER CREDIT


5.00 Predecessor Employer Credit – Basic Credit Amount.  The portion of a
Participant’s Predecessor Employer Credit that was considered to have been a
deferral of compensation under the FTX-SECAP shall be treated as if invested by
the Committee in a manner to produce a rate of interest similar to that earned
quarterly by the investment contract fund of the FCX-ECAP (presently the
Vanguard Retirement Savings Trust) or at such other rate as shall be so
determined solely in the discretion of the Board of Directors or the Corporate
Personnel Committee of such Board.


5.01 Predecessor Employer Credit – FTX Savings Credit Amount.  The portion of a
Participant’s Predecessor Employer Credit that was a matching contribution made
by Freeport-McMoRan Inc. under the FTX-SECAP and for bookkeeping purposes was
treated as though invested in shares of stock of Freeport-McMoRan Inc. (“FTX”)
shall, for bookkeeping purposes under this Plan, be treated as if invested in a
fund consisting of shares of FTX.  As of the effective date of the merger of the
Company with and into IMC Global Inc., for bookkeeping purposes, each
Participant’s FTX shares were converted to an amount determined by calculating
the number of Company Shares, including fractional shares, by the weighted
average per share price of Company Shares on the New York Stock Exchange on the
last day that Company Shares were traded on the New York Stock Exchange before
the effective date of the merger of the Company with and into IMC Global
Inc.  The resulting amount is treated as if invested by the Committee in a
manner to produce a rate of interest similar to that earned quarterly by the
investment contract fund of the FCX-ECAP (presently the Vanguard Retirement
Savings Trust) or at such other rate as shall be so determined solely in the
discretion of the Board of Directors or the Corporate Personnel Committee of
such Board from time to time.


That portion under FTX-SECAP that was treated for bookkeeping purposes as if
invested in shares of Freeport-McMoRan Copper & Gold Inc. (“FCX”) shall, for
bookkeeping purposes under this Plan, be treated as if invested in a fund
consisting of shares of FCX.  For bookkeeping purposes, dividends paid on shares
of FCX shall also be credited and invested in shares of FCX.



 
12

--------------------------------------------------------------------------------

 

ARTICLE VI --VALUATION OF A PARTICIPANT’S INTEREST IN A FUND


6.00 Annual Statements.  As soon as practicable after the close of each Plan
Year (and at such intervals during the Plan Year as may be determined by the
Company from time to time), the Company shall deliver to each Participant a
statement setting forth the amount credited for bookkeeping purposes to the
Participant’s Accounts.


6.01 Valuation.  The value of a Participant’s FCX-SECAP Accounts shall be based
upon the unit value credited to the Accounts of the FCX-SECAP as of a Value
Determination Date.



 
13

--------------------------------------------------------------------------------

 

ARTICLE VII --PAYMENTS


7.00 Withdrawals Upon Termination of Employment.


(a)  
Upon termination of a Participant’s employment, including disability as defined
for purposes of the Company’s long-term Disability Income Plan, or death, a
Participant, or in the proper case the Participant’s legal representative or the
Participant’s designated Beneficiary, shall be paid as soon as practicable the
total value of the Participant’s Accounts in the Plan not otherwise forfeited
according to the provisions of Article VIII, provided, however, that if the
Participant has elected by filing the required notice with the Company to defer
payment of the total value of the Participant’s Accounts, the value of such
Accounts shall be paid by February 28th of the year following the year in which
such termination occurs.



Notwithstanding the above, if a Participant is subject to Section 16 of the
Securities Exchange Act of 1934 with respect to the Shares of the Company, then
such Participant may NOT elect to defer the value of his or her FCX-SECAP
Company Savings Credit Account, the value of which shall be paid as soon as
practicable following such termination.  Such Participant shall be allowed to
defer the value of his or her FCX-SECAP Basic Credit Account, the value of which
shall be paid by February 28th of the year following the year in which such
termination occurs.


(b)  
Notwithstanding the provisions of Section 7.00(a), a Participant who has
terminated employment with the Company but has continued active employment with
a Core Company, shall not be entitled to distribution of his or her Account
until he or she is no longer employed by a Core Company.



(c)  
The provisions of Paragraphs (a) and (b) of 7.00 Withdrawals Upon Termination of
Employment shall not apply to benefits paid pursuant to Sections 7.04 and 7.05,
below.



7.01 Form of Payments.  Payments of the amount credited to a Participant’s
Accounts shall be made in cash.


7.02 Loans Prohibited.  No Participant shall be entitled to borrow any portion
of the amount credited to the Participant’s Accounts in this Plan.


7.03 Responsible Party.  The Company will pay all benefits arising under this
Plan and all costs, charges and expenses relating thereto.
 
14

--------------------------------------------------------------------------------

 
7.04 Certain Transfer Credits.  Except as provided under Section 7.05, if a
participant was not an employee of the Company as of June 30, 2000, the Account
balance attributable to his Transfer Credit shall be paid at such a time as the
Committee determines.


7.05 Annuity Payments.  The Company shall pay under this Plan, commencing with
payments due for the month of December, 2000, all annuity benefits that were
being paid prior to December 1, 2000, under the terms of the FCX-EBP or the
FCX-GRBP.  The payments shall be made in the same amounts, to the same
individuals and for the same term as the payments that were being made under the
FCX-EBP or the FCX-GRBP.  Since the payments under this paragraph are fixed in
amount, the provisions of this Plan regarding earnings credited to account
balances have no application to these payments.


7.06 No Deferral Option for Certain Benefits.  In the case of a benefit payable
from a Transfer Credit Account, if the Participant has no other Account under
the Plan the Participant shall not have the option to defer payment of the
benefit until the year following the year of termination of employment.


7.07 No Duplication of Benefits.  In no event shall a benefit with respect to a
Participant be paid both from a Transfer Credit Account under this Plan and
under the FCX-EBP or the FCX-GRBP.  The payment of a benefit from a Transfer
Credit Account with respect to a Participant is conditioned on the recipient not
receiving a benefit under the FCX-EBP or FCX-GRBP. If a benefit should be paid
with respect to a Participant under the FCX-EBP or the FCX-GRBP after a benefit
with respect to the Participant has been paid under a Transfer Credit Account,
the benefit from such Participant’s Transfer Credit Account shall be returned to
the Company, plus interest at the judicial interest rate in effect in Louisiana
at the time.

 
15

--------------------------------------------------------------------------------

 

ARTICLE VIII --VESTING AND FORFEITURES


8.00 Vesting and Forfeitures.


(a)  
If a Participant (other than a Participant to whom Section 7.00(b) applies) has
not accrued 36 months of service as of the date the Participant's employment
terminates (which service shall include any period of absence from work for less
than 12 months other than severance due to the participant's quitting), the
Participant shall, as of the Value Determination Date immediately following such
termination, all in accordance with nondiscriminatory rules and procedures
established by the Company, forfeit the entire value of his or her Account
attributable to FCX-SECAP Company Savings Credit, the FCX-SECAP Enhanced Company
Savings Credit and the FCX-SECAP DC Adjustment Savings Credit.  In addition, a
Participant shall become Vested in all Accounts upon death, Retirement, total
and permanent disability, long term disability, as a result of layoff, or
Section 2.03(g) of the FCX-ECAP, if applicable.  Notwithstanding the foregoing,
a Participant who is actively employed by the Company or a Core Company on June
30, 2000 shall be vested in all Accounts.  The vested portion of the Accounts of
a Participant who terminated employment prior to July 1, 2000 shall be
determined based upon the vesting schedule in effect at the time of termination.



(b)  
Notwithstanding the provisions of Section 8.00(a), if a Participant is not
vested as of his termination of employment with the Company but said Participant
is employed by a Core Company, then said Participant shall continue to accrue
Company Recognized Service under this Plan so long as he or she is employed by a
Core Company.



8.01 Restoration of Forfeitures.  If a Participant who has forfeited his or her
FCX-SECAP Company Savings Credit Account pursuant to Section 8.00(a) is
subsequently employed by a Participating Company and the Participant elects to
repay to the FCX-ECAP the full amount, if any, the Participant previously
received (unadjusted by any subsequent gains or losses) from the FCX-ECAP before
the Participant has a 60 consecutive-month period of severance, then on the
Value Determination Date next following the date on which repayment is made, the
previously forfeited amount (unadjusted by any subsequent gains or losses) under
this Plan shall be credited by the Participating Company with which the
Participant is employed to the Participant’s FCX-SECAP Company Savings Credit
Account.


8.02 Vesting of Transfer Accounts and Annuity Benefits.  All Transfer Credits
and benefits payable under Section 7.05 are fully vested, and the provisions of
Sections 8.00 and 8.01 shall have no application to them.



 
16

--------------------------------------------------------------------------------

 

ARTICLE IX --ADMINISTRATION


9.00 Committee.  The operation, administration and determination and answering
of all questions arising under or in connection with the Plan shall be the
responsibility of the Committee.  The initial Committee shall consist of one
member, Claude Donald Whitmire, Jr., who shall serve until a successor is
appointed by the Board of Directors of the Company.  Subject to the limitations
set forth in the Plan, the Committee may from time to time establish and amend
uniform and nondiscriminatory rules and regulations for the operation and
administration of the Plan.


The Committee shall have the exclusive right to interpret the Plan and to
determine any questions arising under or in connection with the administration
of the Plan.  The Committee’s decision or action in respect thereof shall be
conclusive and binding upon all persons having an interest in the Plan.


9.01 Notices, Statements, Etc.  The Company and other Participating Companies
may as a matter of accommodation assist any Employee in the delivery of
applications, notices, forms, statements, records, remittances and other
documents required or permitted to be served or delivered under the Plan and in
doing so will endeavor to exercise ordinary diligence, but shall not be liable
for any failure so to do or for any delay in so doing, nor shall any director,
officer, or employee of the Company and Participating Companies be personally
liable for any act or omission to act in connection with the operation or
administration of the Plan except for his or her own willful misconduct or gross
negligence.


9.02 Indemnification.  The Company will indemnify and hold harmless the
Committee against any cost or expense (including attorney’s fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act as Committee, except in the
case of willful misconduct or gross negligence.


9.03 Bookkeeping Accounts.  The Company or its duly authorized record keeping
agent, as determined by the Company, shall establish and maintain Accounts for
each Participant that will separately reflect the amount credited to the
Participant attributable to (i) FCX-SECAP Basic Credits, (ii) FCX-SECAP Company
Savings Credits, (iii) FCX-SECAP Enhanced Company Contribution Credits, (iv)
FCX-SECAP DC Adjustment Contribution Credits, (v) Predecessor Employer Credits,
and (vi) Transfer Credits.  Contributions and interest shall be allocated
separately with respect to each such Account in a reasonable and consistent
manner.


9.04 Determination of Eligibility.  If the Company determines that an Employee
is ineligible or becomes ineligible to participate or to continue to participate
in the Plan, the Company may terminate Participant’s participation upon ten (10)
days’ notice to the Participant.



 
17

--------------------------------------------------------------------------------

 

ARTICLE X --GENERAL PROVISIONS


10.00 Beneficiaries in the Event of Death.  A Participant may file with the
Company a designation of a Beneficiary or Beneficiaries to receive the value of
his or her Account or Accounts on the Participant’s death, and the Participant
may from time to time change or revoke any such designation.  The last such
designation received by the Company shall be controlling; provided, however,
that no designation or change or revocation thereof shall be effective unless
received by the Company prior to the Participant’s death, and in no event shall
it be effective as of a date prior to such receipt.


Upon the death of a Participant, the value of the Participant’s Account or
Accounts, to the extent permitted by law, shall be paid to the Beneficiary or
Beneficiaries, if any, designated by the Participant, or if the Participant is
not survived by any such designated Beneficiary, then to the Participant’s
estate.  If the Committee is in doubt as to the right of any Beneficiary to
receive any amount, the Committee may retain such amount, with liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of appropriate jurisdiction, in either of which
events neither the Committee nor any Participating Company shall be under any
further liability to anyone.


10.01 Participant’s Rights.  Nothing in the Plan shall be deemed or construed to
impair or affect in any manner whatsoever the rights of any Participating
Company with respect to the termination of employment of any person, whether or
not a Participant, all of which rights shall remain as if the Plan had not been
established.


10.02 Change or Discontinuance.  Notwithstanding anything to the contrary in
this Plan, the rights of a Participant or a Participant’s Beneficiary to
benefits under this Plan shall be solely those of an unsecured creditor of the
Company.  Any assets acquired or held by the Company or funds allocated by the
Company in connection with liabilities assumed by the Company pursuant to this
Plan shall not be deemed to be held under any trust for the benefit of the
Participant or Participants’ Beneficiaries or to be security for the performance
of the Company’s obligations pursuant hereto, but shall be and remain general
assets of the Company.


It is the expectation of the Company that the Plan will continue indefinitely,
but the Company reserves the right by written action of its Board of Directors,
or individual(s) specifically designated by the Board to act on its behalf, to
change or discontinue the Plan at any time.  Any such change or discontinuance
shall be effective at such date as the Company may determine.  No change,
however, shall impair such rights of withdrawal under Article VII as the
Participant would have had, if such change had not been made, with respect to
deferrals made by the Participant or by any Participating Company prior to such
change.


In the event of termination or partial termination of the Plan, or upon the
complete discontinuance of deferrals under the Plan, the right of each
Participant to the amount credited to the Participant’s Account at such time
will be non-forfeitable.  In the case of partial termination, the preceding
sentence shall apply only to that portion of the Plan that is terminated.


18

--------------------------------------------------------------------------------

 
If the Plan is discontinued, each Participant shall be paid the total value of
the Participant’s Accounts as of the date as near as practicable to the
effective date of such discontinuance.


10.03 Construction and Interpretation.  The Plan shall be governed by and
construed in accordance with the laws of the State of Louisiana.


10.04 Non-Assignability.  Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable under this Plan, or any part thereof, which are,
and all rights to which are, expressly declared to be non-assignable and
non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
contracts, liabilities, torts, judgments, alimony, or separate maintenance owed
by a Participant or any other person, nor be transferable by operation of law in
the event of a Participant’s or any other person’s bankruptcy or insolvency.


10.05 Offset.  If at the time benefit payments are to be made under the Plan,
the Participant, the Participant’s Beneficiary or both are indebted to the
Company, then the payments remaining to be made to the Participant, the
Participant’s Beneficiary or both, may, at the Company’s discretion, be reduced
by the amount of such indebtedness.


10.06 Nature of Plan.  This Plan shall be an unfunded Plan and no actual
contributions shall be made to this Plan, nor will any Participant have any
interest in any Shares which the Company may in its discretion allocate or
reserve for the purpose of paying benefits under this Plan.  Any deferrals of
Compensation and Credits to a Participant's Accounts hereunder shall remain part
of the Company's general assets.


Executed in New Orleans, Louisiana this 21st day of December, 2001.




WITNESSES:                                                                           Freeport-McMoRan
Copper & Gold Inc.


_____________________________




_____________________________                                             /s/ C.
Donald Whitmire, Jr.
C. Donald Whitmire, Jr.
Plan Administrator



 
19

--------------------------------------------------------------------------------

 

APPENDIX A
FCX-SECAP


DC Adjustment Contributions Credits




Employee
Number
Monthly
Payment
25201
9.16
51391
72.14
52711
62.91
52746
17.19
54136
1,013.90





Adopted on September 18, 2000, effective July 1, 2000.

 
20

--------------------------------------------------------------------------------

 
